DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the new limitation: “--the bearings are fixedly connected to the positioning sleeve through the support body directly overmolding on both the bearings and the positioning sleeve--.” This limitation may be interpreted as the support body performing the overmolding operation directly on both the bearings and the positioning sleeve. Secondly, it is unclear if this direct overmolding operation is separate from the injection molding process of the support body wrapping the bearing assembly that is previously disclosed in this claim. However, based on a review of the specification, it appears that this limitation should be interpreted as follows: “the bearings are fixedly connected to the positioning sleeve through the support body being directly overmolded by the injection molding process on both the bearings and the positioning sleeve.”
Claim 14 mentions “said at least one bearing” in line 1 which lacks antecedent basis. 
Claim 15 discloses a first process of insert molding and a second process of insert molding. It is unclear how these processes are related to the injection molding process mentioned in parent claim 1. 
Claim 15 mentions “a positioning sleeve and two bearings” in line 6. It is unclear if this is the same positioning sleeve and two bearings mentioned in claim 1. 
Claim 16 mentions “the resin materials” which lacks antecedent basis. Note that parent claim 15 only discloses “a resin material” and not a plurality of resin materials. 
Claim 17 mentions “embedding the two bearings at positioning grooves in the opposite end of the positioning sleeve” in lines 5-6. It is unclear if one opposite end comprises a plurality of positioning grooves in which both bearings are embedded or if the positioning sleeve defines a positioning groove at each of opposite axial ends and each bearing is embedded in a respective axial end. 
The remaining dependent claims are also rejected by virtue of their dependence on a rejected claim. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-12 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 discloses a new limitation that is being interpreted as follows: the bearings are fixedly connected to the positioning sleeve through the support body being directly overmolded by the injection molding process on both the bearings and the positioning sleeve. This limitation as rightly argued by the applicant in the response filed on 6/22/2022 is not anticipated or rendered obvious by the cited prior art (see the comments on page 2). Further searches have not yielded any prior art reference or combination of references that would reasonably anticipate of render obvious this limitation without substantial hindsight reconstruction. Due to these reasons claim 1 and its respective dependent claims are deemed allowable. 
NOTE regarding withdrawn claim 13: Claim 13 is not eligible for rejoinder since it contains subject matter directed to a withdrawn species that cannot be dependent on claim 1 since claim 1 is no longer generic. This claim should be canceled in order to expedite prosecution. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746